Citation Nr: 1403627	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from March 1996 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issue of entitlement to service connection for right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's obstructive sleep apnea is not related to active service or service-connected disability.  Service connection is in effect for allergic rhinitis and sinusitis, each rated noncompensably disabling.


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea was not incurred in or aggravated by service and is not causally related to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in March 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The service treatment records are absent complaints, findings or diagnoses of obstructive sleep apnea during service.  On the Report of Medical History completed by the Veteran in January 2000 in conjunction with his separation physical, the veteran denied ever having frequent trouble sleeping.   Thus, there is no medical evidence that shows that the Veteran suffered from obstructive sleep apnea during service. 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran clearly now has obstructive sleep apnea.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and either his active duty service or service-connected disability.  In pertinent part, service connection has been granted for allergic rhinitis and sinusitis, both rated noncompensably disabling.

No medical professional, however, has ever related this condition to the appellant's active duty service or to service connected disability.  In this regard, the Veteran underwent VA examinations in May 2009 and October 2011.  The May 2009 VA examiner noted that the Veteran's service medical records were reviewed and that there was reference to alcoholism, drinking, and smoking and that in September 1997 the Veteran was treated for pneumonia and advised to stop smoking.  The VA examiner opined that sleep apnea was unrelated to in-service occurrence of bronchopneumonia.  The examiner offered that the sleep apnea could be attributed to alcohol abuse, the Veteran's weight, and drug abuse.

The October 2011 VA examiner opined that the Veteran's sleep apnea was not proximately due to service-connected chronic sinusitis.  The examiner explained what causes sleep apnea and related how sinusitis does not affect the same muscles.  The Veteran has submitted no evidence to the contrary.

Thus, the record is absent evidence of obstructive sleep apnea during service, medical evidence of a nexus between obstructive sleep apnea and either his active duty service or service-connected disability.

The Board must also consider the Veteran's own opinion that he suffers from obstructive sleep apnea related to his active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his current sleep apnea as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran cannot be accepted as competent medical evidence.  

The Board does find the Veteran competent to report on such observable symptomatology such as snoring, but in light of his denial of frequent trouble sleeping during service in addition to the lack of evidence of obstructive sleep apnea for a number of years following service, his statements are considered less probative than the VA physicians' opinions.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
ORDER

Entitlement to service connection for obstructive sleep apnea is denied.


REMAND

The Veteran contends that he injured his right ankle during service and that his current right ankle disorders are due to that injury.

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his right ankle disorders. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records are absent any evidence of a right ankle injury or right ankle problems.  In October 2009, the Veteran submitted a written statement indicating that prior to his discharge from service, while on a run, he twisted his right ankle very badly.  Because he thought that it was only temporary and would heal properly in a matter of days, he did not seek medical treatment because he only had a few days left in the service and he did not want to be put on medical hold.  

The Board notes that the Veteran was discharged from service in March 2000 and that his separation physical was conducted at the end of December 1999 and his Report of Medical History was competed in January 2000.  There is no indication in the service treatment records that the Veteran completed an updated assessment of his medical condition closer to his discharge in March 2000.

In addition, the Veteran reported right ankle pain since service.  In May 2010, in support of his claim, the Veteran submitted lay statements from two acquaintances who indicate that they noticed that the Veteran has had right ankle/leg problems for approximately 10 years or since the Veteran was discharged from service.  

MRI in March 2013 located in Virtual VA noted chronic lateral collateral ligament tear with anterolateral, posterior synovitis and possible impingement as well as degenerative changes involving the posterior medial facet of the subtalar joint.

As such, the Board finds that it is possible that the Veteran injured his right ankle in service days prior to his discharge.  Thus, it is the Board's opinion that the Veteran be provided another opportunity to supplement the record with evidence that he injured his right ankle during service.  

In addition, it is the Board's opinion that the Veteran should be afforded a VA examination to determine the etiology is his current right ankle disorders.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to submit evidence that he injured his right ankle during service such as lay statements from other servicemen who witnessed the injury or statements from friends/family who remember the Veteran reporting a right ankle injury in service or complaining of right ankle symptoms during service.  

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current right ankle disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current right ankle disorder is related to his active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


